                                          UNITED STATES DISTRICT COURT 
                                         WESTERN DISTRICT OF KENTUCKY 
                                                 LOUISVILLE DIVISION 
                                        CIVIL ACTION NO. 3:18‐CV‐00418‐LLK 
                                                           
BRIAN D. MATHERS                                                                                         PLAINTIFF 

v. 

NANCY A. BERRYHILL, Acting Commissioner of Social Security                                               DEFENDANT 

                                      MEMORANDUM OPINION AND ORDER 

         This matter  is before the  Court on Plaintiff's  complaint seeking judicial review, pursuant  to 42 

U.S.C. § 405(g), of the final decision of the Commissioner denying his claim for Social Security disability 

benefits.  Plaintiff’s brief is at Docket # 16, and Defendant’s fact and law summary is at Docket # 19.  The 

parties have consented to the jurisdiction of the undersigned Magistrate Judge to determine this case, 

with any appeal lying  before the Sixth Circuit Court of Appeals.   (Docket # 17.)   The  matter is ripe for 

determination. 

         Plaintiff  alleges  disability,  in  part,  due  to  degenerative  disc  disease  of  the  cervical  and  lumbar 

spine  and  chronic  obstructive  pulmonary  disease  (COPD).    [Administrative  Record  (“AR”)  at  17.]    The 

Administrative  Law  Judge  (“ALJ”)  rejected  the  opinions  of  Plaintiff’s  treating  nurses  and  every  other 

medical opinion regarding his physical residual functional capacity (RFC) and found that he can perform 

light  work.    The  facts  of  this  case  do  not  support  a  finding  that  Plaintiff  has  relatively  little  physical 

impairment, such that the ALJ was in a position to make a commonsense judgment (based solely on non‐

medical factors) that Plaintiff is capable of sustaining light work.  Therefore, the Court will REMAND this 

matter to the Commissioner for REDETERMINATION of Plaintiff’s RFC. 

                                 Application of the Appendix 2 rules in this case 

         A claimant’s residual functional capacity (RFC) refers to “the most [he] can still do despite [his] 

limitations” on a sustained basis.  20 C.F.R. § 404.1545(a)(1).  There is conflicting evidence in this case as 

to whether Plaintiff’s impairments result in an RFC for sedentary, light, or medium work.   

                                                             1 
 
              Sedentary work contemplates 6 hours of sitting per 8‐hour workday (with standing/walking during 

the remaining 2 hours).  Social Security Ruling (SSR) 83‐10, 1983 WL 31251, at *5.  In contrast to sedentary 

work, light and medium work contemplate 6 hours of standing/walking per 8‐hour workday (with sitting 

during the remaining 2 hours).  Id. at *5‐6.  The primary difference between light and medium work is that 

light  work  requires  less  lifting/carrying.    Id.    Specifically,  light  work  requires  “lifting  no  more  than  20 

pounds at a time with frequent lifting or carrying of objects weighing up to 10 pounds,” and medium work 

requires “lifting no more than 50 pounds at a time with frequent lifting or carrying of objects weighing up 

to 25 pounds.”  Id. 

              If Plaintiff has an RFC for sedentary work, beginning on March 2, 2017 (his fiftieth birthday) [AR 

at 60], he is disabled pursuant to direct application of Rule 201.10 of Appendix 2 of the regulations [AR at 

25].1  If Plaintiff has an RFC for light or medium work, Rules 202.11 and 203.19, respectively, direct an 

ultimate finding of “not disabled.”2 

                                              The medical evidence and the administrative hearing 

              On  October  5,  2015,  the  Commissioner’s  non‐examining  consultant,  Diosdado  Irlandez,  M.D., 

found, based on review of the available medical records, that Plaintiff’s degenerative disc disease and 

chronic obstructive pulmonary disease (COPD) allow him to perform a limited range of “medium” work.  

[AR at 82‐85.]   

              On October 5, 2015, Plaintiff’s treating nurse at Family Practice Associates, Barbara Thompson, 

APRN (advanced practice registered nurse), completed the standard Physical Capacities Evaluation form.  




                                                            
1
   The ALJ found that Plaintiff has an RFC for light work and cited Rule 202.11 as a framework for decisionmaking.  
[AR at 25.]  The corresponding rule for sedentary work is Rule 201.10.  Rule 201.10 contemplates an individual who 
has a maximum sustained work capability limited to sedentary work, who has an age of closely approaching 
advanced, has an education of limited or less, and has previous work experience of skilled or semiskilled – skills not 
transferable. 
2
   Rules 202.11 and 203.19 contemplate the same individual as Rule 201.10 except that individual has a maximum 
stained work capability limited to light and medium work, respectively. 

                                                                       2 
 
[AR  at  336‐37.]3    Nurse  Thompson  found  that  Plaintiff  suffers  from  degenerative  disc  disease  (“DDD”) 

affecting his “neck, back” and degenerative joint disease (“DJD”) affecting his “knees.”  [AR at 336.]  Nurse 

Thompson limited Plaintiff to sitting for less than 2 hours (total) and standing/walking for less than 2 hours 

(total) in an 8‐hour work day (with normal breaks).  [AR at 337.]4   

              In June 2016, another nurse at Family Practice, Jessica Muth, APRN, prescribed a “4 point cane” 

due to Plaintiff’s “spinal stenosis, falls.”  [AR at 425.]  In her durable medical equipment (DME) coverage 

statement to Medicare, Nurse Muth identified the cane as a “quad cane” and the estimated length of 

need for the cane as “lifetime.”  [AR at 426.] 

              In August 2017, at the administrative hearing, the ALJ noted that Plaintiff was “recently prescribed 

a cane” and asked Plaintiff why he needed it.  [AR at 38.]  Plaintiff responded “I cannot get up and down 

the stairs.  I cannot bend down and get back up.  Sometimes when I get dizzy, to help me balance.”  [AR 

at 39.]  Plaintiff further testified that he needs the cane due to knee and ankle pain.  [AR at 43‐44.]   

              The ALJ asked the vocational expert (VE) to assume an individual who (in addition to Plaintiff’s 

age, education, and previous work experience) can perform a limited range of light work.  [AR at 55‐56.]  

The  VE  testified  that  such  an  individual  can  perform  a  significant  number  of  light  jobs  in  the  national 

economy such as light assembler, garment sorter, and garment folder.  [AR at 56.]   



                                                            
3
   Social Security Ruling (SSR) 06‐03p, 2006 WL 2329939, at *3 recognizes that: 
           With the growth of managed health care in recent years and the emphasis on containing medical costs, 
           medical sources who are not “acceptable medical sources,” such as nurse practitioners, physician 
           assistants, and licensed clinical social workers, have increasingly assumed a greater percentage of the 
           treatment and evaluation functions previously handled primarily by physicians and psychologists.  
           Opinions from these medical sources, who are not technically deemed “acceptable medical sources” 
           under our rules, are important and should be evaluated on key issues such as impairment severity and 
           functional effects, along with the other relevant evidence in the file. 
4
   Additionally, Nurse Thompson found that Plaintiff: 
1.  Can never lift 10 pounds but can frequently lift 5 pounds. 
2.  Can never engage in postural activities such as climbing, stooping, crouching, kneeling, crawling. 
3.  Due to impairments, must sit quietly to rest or lie down at unpredictable intervals during the work shift, about 6 
times per day for about 15 minutes at a time. 
4.  Due to impairments or treatment, must be absent from work more than 3 times a month.   
[AR at 337.] 

                                                               3 
 
              The ALJ asked the VE what if “I add that the individual does need a cane to stand and walk.”  [AR 

at  56.]    The  VE  testified  that  the  individual  “would  be  limited  to  sedentary  work.”    [Id.]5    Upon  cross‐

examination, the VE testified that acceptance of Nurse Thompson’s findings would preclude performance 

of the light jobs previously identified.  [AR at 57.] 

                                                               The ALJ’s decision 

              In his written decision, the ALJ determined that Plaintiff has an RFC for light work.  [AR at 19.]6  In 

support of this determination, the ALJ found that Plaintiff’s use of a 4‐point quad cane to stand/walk is 

not “medically necessary” and that Nurse Muth’s prescription to the contrary is entitled to “little weight.”  

[AR at 21.]  Additionally, the ALJ gave “little weight” to Nurse Thompson’s disabling findings (concluding 

that Plaintiff is less limited) and “little weight” to Dr. Irlandez’ finding that Plaintiff can perform medium 

work (concluding that he is more limited).  [AR at 23.]   

              The  ALJ  denied  Plaintiff’s  disability  claim  at  the  fifth  and  final  step  of  the  sequential  evaluate 

process, finding that, although Plaintiff can no longer perform his past relevant work, he retains the ability 

to perform the light jobs identified by the VE at the administrative hearing.  [AR at 24‐25, 56.] 

                                                               Plaintiff’s argument 

              Plaintiff  argues  that  the  ALJ’s  “RFC  determination  is  not  supported  by  substantial  evidence” 

because it is not “supported by a single medical opinion regarding [his] functional limitations.”  (Docket # 

16 at 12, 20).  According to Plaintiff, the ALJ’s RFC was unsupported because he does not have “relatively 

little physical impairment,” such that the ALJ was in a position (absence a supporting medical opinion) to 

fairly “render a commonsense judgment about functional capacity.”  (Docket # 16 at 20) (quoting Deskin 


                                                            
5
   Needing to use a cane is incompatible with light for two reasons.  First, it is at odds with the requirement of light 
work of having to stand/walk for 6 hours per 8‐hour workday.  Social Security Ruling (SSR) 83‐10, 1983 WL 31251, 
at *5‐6.  Second, the fact of having to hold onto the cane is at odds with being able to lift 20 pounds at a time with 
frequent lifting or carrying of objects weighing up to 10 pounds.  Id. 
6
   Additionally, the ALJ found that Plaintiff “may occasionally bend, stoop, kneel, crouch, and crawl, but never climb 
ladders, ropes, or scaffolds.”  [AR at 19.]  Plaintiff “may not work around hazards such as unprotected heights and 
he must avoid concentrated exposure to vibration and pulmonary irritants such as dust, fumes, and gas.”  [Id.] 

                                                                        4 
 
v. Comm’r of Soc. Sec., 605 F.Supp.2d 908, 912 (N.D. Ohio 2008)).  For the reasons below, the argument is 

persuasive. 

              As noted above, the ALJ rejected every medical opinion in the administrative record concerning 

Plaintiff’s  RFC.    Specifically,  the  ALJ  rejected  Nurse  Muth’s  opinion  that  Plaintiff  needs  a  cane  to 

stand/walk,  which  the  VE  testified  would  limit  him  to  sedentary  work  [AR  at  21,  56,  425‐26];  the  ALJ 

rejected  Nurse  Thompson’s  findings,  which  would  preclude  light  jobs  [AR  at  23,  336‐37];  and  the  ALJ 

rejected the findings of the Commissioner’s non‐examining consultant, Dr. Irlandez, which would permit 

Plaintiff to perform medium work (finding that Plaintiff is restricted to light work).  [AR at 23, 82‐85].   

              The  Sixth  Circuit  has  “rejected  the  argument  that  [an  ALJ’s  RFC]  determination  cannot  [in  an 

appropriate case] be supported by substantial evidence unless [at least one] physician offers an opinion 

consistent with that of the ALJ.”  Mokbel‐Alijahmi v. Comm’r, 732 F. App’x 395, 401 (6th Cir. 2018) (citing 

Shepard v. Comm’r, 705 F. App’x 435, 442‐43 (6th Cir. 2017) and Rudd v. Comm’r, 531 F. App’x 719, 728 

(6th Cir. 2013)).  While there is no “bright line rule requiring the ALJ to base his or her RFC finding on a 

physician’s opinion,” this does not mean that it is always appropriate for an ALJ to fashion an RFC in the 

absence of a supporting medical opinion (based solely on the ALJ’s view of the non‐medical evidence and 

the claimant’s credibility).  Gentry v. Comm’r, No. 1:17‐CV‐1182, 2018 WL 4305213, at *4 (N.D. Ohio Sept. 

10, 2018).  In Gentry, the District Court held that, under the circumstances, the ALJ erred in fashioning an 

RFC in the absence of a supporting medical opinion because Gentry did not have “relatively little physical 

impairment,  such  that  the  ALJ  [could]  make  a  commonsense  judgment  about  Plaintiff’s  functional 

capacity.”    Id.  (quoting  Gross  v.  Comm’r,  247  F.Supp.3d  824,  830  (E.D.  Mich.  2017)).7    Rather  than 

fashioning  his  own  RFC,  “the  ALJ  could  have  solicited  the  opinion  of  a  medical  expert,  ordered  an 

additional  consultative  exam,  or  sent  the  MRIs,  surgical  records,  and  other  records  back  to  [the  state 


                                                            
7
  Gentry distinguished Shepard and Rudd as cases in which the plaintiff had “relatively little physical impairment, 
such that the ALJ [could] make a commonsense judgment about Plaintiff’s functional capacity.”  Id.  Mokbel‐
Alijahmi is distinguishable from the present case for the same reason. 

                                                               5 
 
agency reviewing physician] for an updated assessment [but] no such steps were taken.”  Id. at *5.  The 

Court remanded the matter to the Commissioner for “redetermination of Gentry’s RFC.”  Id.  

              In this case, the ALJ rejected the opinions of Plaintiff’s treating nurses and every other medical 

opinion regarding his physical capacities.  As in Gentry, the ALJ erred in fashioning an RFC in the absence 

of a supporting medical opinion. 

              Additionally, the reasons given by the ALJ for finding that Plaintiff’s cane use is not “medically 

necessary” are not supported by substantial evidence.  [AR at 21.]  According to the ALJ, “the need for a 

cane is dubious given the claimant’s generally normal gait and lower extremity strength.”  [Id.]  “Despite 

his  complaints  of  extremity  numbness  and  weakness,  neurologic  examinations  generally  revealed  full 

strength and sensation in the extremities, bilaterally symmetric reflexes, and a normal station and gait.”  

[Id. referencing AR at 276; 341, 345, 347, 356, 360, 363; 389, 398, 400; 422; 472, 475, 478, 481, 484, 486, 

489, 492, 496, 499, 502; 515; 530.]  These records cited by the ALJ do not support a finding of “normal 

gait  and  lower  extremity  strength.”    The  only  citation  that  contains  more  than  boilerplate  language 

concerning Plaintiff’s “extremities” and “neurologic” is AR at 422, which notes the presence of “antalgic 

gait.”8  9    Finally,  according  to  the  ALJ,  “[r]ecords  since  the  prescription  was  written  do  not  describe 

consistent use of the cane when appearing for treatment.”  [AR at 21 referencing AR at 505‐527.]  The ALJ 



                                                            
8
   An antalgic gait is a limp in which a phase of the gait is shortened on the injured side to alleviate the pain 
experienced when bearing weight on that side.  Elokobi v. Comm'r, No. 3:15‐cv‐77, 2015 WL 8259557, n.5 (S.D. 
Ohio Dec. 9, 2015). 
9
   AR at 341‐400 consists of treatment notes for conditions such as numbness of the face and arm, slurred speech, 
shortness of breath, chest pain, dizziness, leg cramps, headaches, hernia problems, hearing problems, anxiety, and 
depression.  Each note contains boilerplate language to the effect that:  “EXTREMITIES:  no clubbing, cyanosis, or 
edema; NEUROLOGIC:  nonfocal, motor strength normal upper and lower extremities, sensory exam intact.”  AR at 
472‐502 consists of treatment notes from another provider.  Each note contains boilerplate language to the effect 
that:  “EXTREMITIES:  normal ROM [range of motion] all extremities; with no obvious deformities; with no edema; 
motor strength equal bilaterally; movement equal bilaterally; no cyanosis noted; no clubbing noted; Pain is normal; 
Palpation of joints is normal; NEUROLOGICAL:  CN [central nerves] 2‐12 intact; sensation intact throughout to light 
touch; no gross neurological deficits noted; Mental status:  Normal.”  AR at 530 consists of a treatment note from 
another provider.  It contains boilerplate language to the effect that:  “EXTREMITIES:  no edema, no clubbing, 
cyanosis, or edema, normal gait … NEUROLOGIC:  nonfocal, alert and oriented, cranial nerves 2‐12 grossly intact, 
normal strength, tone and reflexes, sensory exam intact.”  AR 515 says nothing about Plaintiff’s lower extremities. 

                                                               6 
 
gives  no  indication  why  treating  sources  should  have  deemed  noteworthy  Plaintiff’s  post‐prescription 

cane use.   

                                                      A judicial award of benefits is unwarranted. 

              The remaining question is the appropriate remedy.  When a court finds that the ALJ's decision is 

not  supported  by  substantial  evidence,  it  may  award  benefits  (as  opposed  to  remanding  for  a  new 

decision) “only if all essential factual issues have been resolved and the record adequately establishes a 

plaintiff's entitlement to benefits.”  Wiser v. Comm'r, 627 F. App'x 523 (6th Cir. 2015) (quoting Faucher v. 

Sec'y of Health & Human Services, 17 F.3d 171, 176 (6th Cir. 1994)).  “A judicial award of benefits is proper 

only where the proof of disability is overwhelming or where the proof of disability is strong and evidence 

to the contrary is lacking.”  Id. (citing Mowery v. Sec'y, 771 F.2d 966, 973 (6th Cir. 1985)). 

              As noted above, if Plaintiff has an RFC for sedentary work, beginning on March 2, 2017 (his fiftieth 

birthday) [AR at 60], he is disabled pursuant to direct application of Rule 201.10 of Appendix 2 of the 

regulations [AR at 25].  The VE testified that acceptance of Nurse Thompson’s finding would preclude light 

work and that, if Plaintiff needs a cane to stand/walk, he is limited to sedentary work.  [AR at 56‐57.] 

              Although a close call, the Court cannot say that there is a total lack of evidence that Plaintiff can 

perform light work.  While the ALJ needed some medical support for his finding that Plaintiff can perform 

light work, the ALJ was not required to accept Nurse Thompson’s disabling findings.10  While the ALJ failed 

to identify substantial reasons for finding Nurse Muth’s cane prescription was not “medically necessary” 

[AR at 21], nothing in the “mere prescription for a cane provides evidence to indicate the frequency with 

which  the  cane  should  be  used,  its  purpose,  or  its  limit  upon  Plaintiff’s  ability  to  perform  light  work.”  

Marko v. Comm'r, No. 2:16‐cv‐12204, 2017 WL 3116246, at *5 (E.D. Mich. July 21, 2017). 



                                                            
10
  This is because a nurse practitioner is an “other source,” rather than an “acceptable medical source” (whose 
opinion may be entitled to controlling weight), and an ALJ is only required to consider opinions from other sources.  
Hill v. Comm'r, 560 F. App'x 547, 550 (6th Cir. 2014) (citing Social Security Ruling (SSR) 06‐03p, 2006 WL 2329939).  
The ALJ’s decision reflects consideration of Nurse Thompson’s findings.  [AR at 23.] 

                                                                           7 
 
                                                   Order 

            Therefore, this matter is hereby REMANDED to the Commissioner for a new decision, including 

redetermination of Plaintiff’s residual functional capacity, and any further proceedings deemed necessary 

and appropriate by the Commissioner. 

    March 28, 2019




                                                     8 
 
